DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		Allowable Subject Matter
Claims 1-20 are allowed in view of the applicant’s amendment filed 5/14/21.
The following is a statement of reasons for the indication of allowable subject matter: The applicant teaches a card which includes a payment-enabling mechanism, account information markings disposed on card, wherein the account information markings comprise a tactile writing system, one or more card identification texture strips comprising a strip-shaped texture region across the face of the card, wherein the one or more card identification texture strips comprises a texture filling the strip-shaped texture region that is different from a base texture of the face of card, wherein the texture filling the strip-shaped texture region comprises a recession below a plane of the face of the card, and surface protrusions extending within the recession so as to form a pattern of roughness filling the strip-shaped texture region of the one or more card identification texture strips, wherein the texture is unique to an issuer of the card, etc. These limitations in conjunction with other limitations in the card were not shown by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL . ST CYR
Examiner
Art Unit 2876



/DANIEL ST CYR/Primary Examiner, Art Unit 2876